Citation Nr: 0117047	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $7,176.00, to include the 
issue of whether waiver of recovery is precluded by bad 
faith.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.  He died on June [redacted], 1994; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Committee on Compromises 
and Waivers of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The Committee 
found that the appellant's actions leading to the overpayment 
constituted bad faith, thereby precluding further 
consideration of waiver of recovery of the debt under the 
principle of equity and good conscience.

The issue of entitlement to waiver of recovery of death 
pension benefits in the amount of $7,176.00 under the 
principle of equity and good conscience is the subject of a 
remand immediately following this decision.


FINDING OF FACT

The appellant did not commit a deliberate or intentional act 
which she knew would result in the creation of the overpayment 
and she did not engage in any deceptive dealing regarding the 
circumstances that led to the overpayment.


CONCLUSION OF LAW

The appellant's actions did not constitute fraud, 
misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the death of the veteran, the RO granted death 
pension benefits to the appellant beginning in December 1994.  
Those benefits continued through April 1999 when she 
remarried.  An indebtedness in the amount of $7,176.00, plus 
accrued interest and expenses, arose because the appellant 
did not inform the RO of earned income in 1996.  The 
appellant herein seeks a waiver of that indebtedness.  

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965). 

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2000); see 
Richards v. Brown, 9 Vet. App. 255 (1998). 

Turning to the facts of this case, much of the evidence of 
record suggests that the appellant's failure to report her 
income was inadvertence.  The Board does not find that her 
actions resulting in the overpayment constituted bad faith.  
A finding of bad faith would have to be supported by the 
events that caused the overpayment and the actions taken by 
the appellant in response thereto. 

The appellant maintains that she had to take odd jobs to make 
a living, and did not know that she could not make a few 
dollars aside from her VA pension.   It is true that she 
failed to inform VA of her earned income in 1996, despite a 
June 1995 letter from the RO notifying her that she should 
report any changes in her income.  However, there are several 
factors indicating good faith in her dealings with VA.  For 
example, in May 1999 she voluntarily informed VA of her 
remarriage, an event that ended her eligibility for death 
pension benefits.  That same month, it appears she and her 
new spouse paid $3,206.00 to the Government against an 
indebtedness, again an act indicating good faith.  She 
further demonstrated good faith in a March 2000 statement 
offering to repay the indebtedness incrementally.  In 
February 2001, she and her husband also apparently paid a 
further $8,467.68 to the Government.  

In view of the above, the Board concludes that the 
appellant's actions did not constitute bad faith, fraud or 
misrepresentation and therefore, waiver of recovery of the 
loan guaranty indebtedness is not precluded by law.


ORDER

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant, the appeal is 
granted.


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
appellant's overpayment of death pension benefits, the Board 
must remand this case to the agency of original jurisdiction 
for additional development and adjudication.

This case is therefore REMANDED for the following action:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her waiver claim and of what 
part of such evidence the Secretary will 
attempt to obtain on her behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing her of 
the need for an Financial Status Report, 
VA Form 4-5655, with any additional 
supporting documentation regarding 
current income and expenses.

2.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

3.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
recovery of the overpayment of death 
pension benefits in the amount of 
$7,176.00 would be contrary to the 
standard of equity and good conscience.  
Supporting analysis and explanation must 
be provided.  

4.  If the findings remain adverse to the 
appellant, provide her and her 
representative a supplemental statement 
of the case and an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 



